Title: Thomas Jefferson to Martha Jefferson Randolph, 17 February 1811
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My ever dear Martha
            Poplar Forest Feb. 17. 11
          
          Our post to Milton is but once a week, and I missed the opportunity of sending my letter to Lynchburg the last week. I performed my journey to this place with as little fatigue and by the same stages as in my chair. and by losing myself the first day I made it 40. miles to mr Scott’s.   I have sold my tobo here for 7. Dollars: but my wheat is in an embarrassing situation. the dam of the mill in which it is has now broke a second time, and the Miller refuses to deliver my wheat back altho he had promised in that event to redeliver it. it will take another month to mend his dam, by which time the price and the river both may fail us. I propose to make another formal demand of it, & if he refuses, I may have parted with my crop for a lawsuit instead of money. besides that he is not able to pay all who are in my situation with him. I expect to obtain his final decision within a few days, and, whatever it be to set out then on my return if the weather will permit.  we have had 4. snows since my arrival here, one of 4. Inches, the others slight. they have put the roads into a horrible situation.  I was two days ago at Belleplaine, Beaulieu, Bellavista, Mount Dougherty, Etc all well except a man (William) who is habitually otherwise.  Slaughter is much surprised that the two men expected are not yet arrived, and the more on my telling him they were to set out from Monticello the day after I left it now three weeks past. kiss & bless all the fireside for me, and be assured yourself of my unceasing & tenderest love.
          
            Th:
            Jefferson
        